Citation Nr: 9930998	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-32 952A	)	DATE
	)
	)


THE ISSUES

Whether there is clear and unmistakable error in a September 
1997 decision by the Board of Veterans' Appeals (Board) 
denying service connection for tinea manus of the right hand 
and denying an appeal regarding whether there was new and 
material evidence to reopen a claim for an earlier effective 
date for pension. 



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1970 to July 1972.

2.  In September 1997, the Board issued a decision denying 
service connection for tinea manus of the right hand and 
denying an appeal regarding whether there was new and 
material evidence to reopen a claim for an earlier effective 
date for pension.

3.  On October 15, 1997, the veteran filed a motion for 
revision of the Board decision dated September 1997 based on 
clear and unmistakable error (CUE).

4.  In March 1999, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
affirmed the Board's decision on the claim for service 
connection for tinea manus and vacated and remanded the 
earlier effective date issue contained in the Board's 
September 1997 decision.


CONCLUSION OF LAW

In light of the Court's affirmance of the Board's decision 
regarding the claim for service connection for tinea manus of 
the right hand, and in the absence of a final decision with 
respect to the earlier effective date issue, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
38 C.F.R. § 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1997, the Board issued a decision denying 
service connection for tinea manus of the right hand and 
denying an appeal regarding whether there was new and 
material evidence to reopen a claim for an earlier effective 
date for pension.  On October 15, 1997, the veteran filed a 
motion for revision of the Board decision dated September 
1997 based on clear and unmistakable error (CUE).  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 38 C.F.R. § 20.1400 (1999).  Significantly, 
the Court affirmed the Board's decision on the issue of 
service connection for tinea manus and vacated and remanded 
the earlier effective date issue that had been challenged on 
the basis of clear and unmistakable error in the moving 
party's motion.  Thus, the Board's decision regarding the 
claim for service connection for tinea manus is not subject 
to review for clear and unmistakable error because it has 
been subsumed by the Court's decision.  Also, because the 
Board's decision regarding the effective date issue was 
vacated by the Court, there is no final decision for the 
Board to review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.

ORDER

The motion is dismissed.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 


